DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 1/29/2021; 6/5/2019 and 2/11/2019 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
 Status of Claims
Claims 1-11 are pending in this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3-5,7-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Treat et al(US 2017/0264628).
Claim 1: Treat disclose transmitting information on an operation or an act in the computer to a management device via a first network in (page 2[0022]; page 4[0041]). Treat disclose outputting an 
Claim 3: Treat disclose the instruction to activate the alert notification function is received via the first network in (fig.7).
Claim 4: Treat disclose wherein the operation or the act which meets the condition for activation the alert notification function in the computer is an operation or act different from the specific event in the computer in (page 15[0126];fig.7).
Claim 5: Treat disclose a memory and a processor coupled to the memory in (fig.7). Treat disclose transmitting information on an operation or an act in the computer to a management device via a first network in (page 2[0022]; page 4[0041]). Treat disclose outputting an alert in response to detection of a specific event after an instruction to activate an alert notification function is received from the management device(page 11[0093]) which has detected based on the information that a condition for activating the alert notification function in the computer is met in (page 5[0051];page 15[0126];fig.12).
Claim 7: Treat disclose the instruction to activate the alert notification function is received via the first network in (fig.7).
Claim 8: Treat disclose wherein the operation or the act which meets the condition for activation the alert notification function in the computer is an operation or act different from the specific event in the computer in (page 15[0126];fig.7).
Claim 9: Treat disclose a memory and a processor coupled to the memory in (fig.7). Treat disclose receive information on an operation or an act in a computer via a first network in (page 2[0022]; page 4[0041]).  Treat disclose transmit an instruction to activate an alert notification function to the 
Claim 10: Treat disclose calculating a sum of values each corresponding to the received information and when calculated sum becomes equal to a greater than a predetermined threshold, the instruction to activate the alert notification function is transmitted in (page 13[0114]).
Claim 11: Treat disclose transmit an instruction to cancel the alert notification function to the computer when the computer calculated sum becomes less than the predetermined threshold in (page 5[0051],[0053]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Treat et al(US 2017/0264628) in view of Serban(US 2016/0065602).
Claims 2,6: Treat does not specifically disclose wherein the specific event is one of disconnection from the first network, a data transmission event after disconnection from the first network, a connection event between the computer and the second network, and a connection event with an 
USPTO Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HOSUK SONG/Primary Examiner, Art Unit 2435